Citation Nr: 9916651	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  95-36 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for postoperative residuals 
of disability due to low back injury diagnosed as 
spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 to June 1977.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this case in February 1998 for further 
evidentiary development, and that this was satisfactorily 
accomplished as to the veteran's disorder of the lumbar 
spine.  The Board further notes, however, that further 
development is still necessary as to the issue of entitlement 
to service connection for a thoracic spine disorder, as will 
be addressed more fully in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
regional office (RO).

2.  Residuals of low back injury were shown in service; 
evidence of current postoperative residuals of low back 
injury diagnosed as spondylolisthesis is sufficient to 
establish service connection.


CONCLUSION OF LAW

Postoperative residuals of low back injury diagnosed as 
spondylolisthesis were incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Board finds initially that the claim for service 
connection for postoperative residuals of low back injury 
diagnosed as spondylolisthesis is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
Board finds that the veteran has presented a claim which is 
plausible.  The Board also finds that the facts relevant to 
this issue have been developed to the extent possible and 
that the statutory obligation of the Department of Veterans 
Affairs (VA) to assist in the development of the claim is 
satisfied.  38 U.S.C.A. § 5107(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1998).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1998).

The enlistment physical examination in May 1970 revealed no 
abnormalities of the spine.  Service medical records reflect 
that the veteran first reported complaining of low back pain 
in March 1973.  He was noted to have a dorsal scoliosis, and 
that he had left vertebral muscle spasm in July 1973 with a 
diagnosis of chronic low back pain.  Service medical records 
also reveal that in August 1973, the diagnosis was changed to 
low back syndrome, and that in December 1973, X-rays were 
interpreted to reveal a 12 degree dorso-lumbar scoliosis with 
a spondylolysis at L5-S1.

By November 1974, the veteran was noted to complain of 
recurrent back pain with a history of dorsal scoliosis, and 
there was a severe spasm found in the spinal area.  In July 
1975, X-rays were interpreted to reveal a compression 
fracture of a mid-thoracic vertebral body which was probably 
not acute, and in October 1975, the veteran complained of low 
back pain with normal range of motion, and moderate lordosis 
and tenderness was noted at L3-L5.  At the time of his 
separation examination in March 1977, a history of recurrent 
back pain was noted for the previous three years, and 
examination for complaints of low back pain in April 1977 
revealed point tenderness in the left low back area and an 
impression of recurrent low back pain with some amount of 
spasm.

A September 1977 rating decision denied service connection 
for the veteran's back based on the fact that the veteran's 
service medical records showed that the veteran was 
apparently suffering from a congenital spondylolysis at L5-S1 
with a resultant dorso-lumbar scoliosis, and that such a 
condition caused the veteran to suffer some amount of 
instability, spasm, and pain, which was found to be mainly 
due to the congenital condition.  The RO also noted that 
there was a probable compression fracture in the mid-dorsal 
area, but that without any evidence of trauma to the back or 
spine in service of sufficient magnitude, it must be assumed 
that the compression fracture preexisted service and was part 
and parcel of the congenital condition.

Private medical records and reports for the period of 
February 1988 to November 1994 document the treatment and 
surgical procedures performed on the veteran's back during 
this time frame and do not specifically address the origin of 
the pathology in the veteran's back, although it is noted 
that a medical report from Dr. K. of S. Medical Associates, 
dated in February 1988, reflects that the veteran had an 11 
year history of low back pain, and that a March 1998 medical 
record from Dr. T. notes that the veteran reported a flare of 
low back pain in 1973, and that he had had intermittent low 
back pain since that intial episode.

At his personal hearing in December 1995, the veteran 
testified that he started to receive treatment for back 
complaints during the service in 1972 (transcript (T.) at p. 
2).  The veteran denied that he had a back injury or back 
problems prior to service, and noted that Dr. K. believed 
that his back problem was probably related to something that 
took place during service in the 1970's (T. at p. 4).  An 
orthopedic surgeon advised that it could be related to 
something that occurred 10 to 20 years earlier (T. at p. 4).  
The veteran had operations on his back in April 1988, 
November 1988, and August 1994 (T. at p. 5).  At this time, 
the veteran reported that he had pain from the lower back all 
the way down to both feet with spasm at the rate of a couple 
of times a month (T. at pp. 5-6).  Between 1977 and 1986, the 
veteran basically relied on over-the-counter medications (T. 
at p. 9).  The veteran recalled that during service he 
received injections for his back pain on a number of 
occasions (T. at p. 10).

A private medical report from Dr. T., dated in February 1996, 
indicates that since the time of the veteran's service in 
1973, the veteran was diagnosed with a spondylolisthesis in 
his lumbar spine and began being symptomatic at that time.  
The doctor further noted that the veteran clearly stated, by 
history and after the review of his record, that he was 
symptomatic as a result of his military service and continued 
so until this became unbearable later in his life.  It was 
the doctor's impression and opinion that the veteran had 
spondylolisthesis with degenerative segment.  However, the 
doctor went on to comment that this condition became 
symptomatic because of the veteran's duty in the military 
service, and that this should be directly connected to his 
current problems with his lumbar spine.

Lay witness statements, dated in June and August 1996, 
indicate that these witnesses were friends of the veteran 
from as early as 1973, and that they remembered the veteran 
having continual back complaints for which he required 
medical examination and treatment.

VA medical examination in September 1997 revealed that 
examiner reviewed the veteran's claims file.  It was further 
noted that the veteran reported that he began to experience 
low back pain during service in 1973, and that he continued 
to receive treatment for this condition until his discharge 
in 1977.  X-rays were interpreted to reveal a L5-S1 anterior 
and posterior fusion, and a retained screw shaft in the right 
pedicle of L4, and the diagnosis was status post anterior and 
posterior lumbosacral fusion.

In a decision in February 1998, the Board determined that 
evidence submitted by the veteran since the last final denial 
in September 1977 included evidence which warranted the 
reopening of the veteran's claim for service connection for a 
back disorder.  Most importantly, the Board noted the medical 
opinion of Dr. T. that the veteran had a spondylolisthesis 
which was causally related to service.  However, since the 
Board further found that the record required additional 
medical development, the Board remanded this issue for 
supplemental medical opinions from the September 1997 VA 
medical examiner.

In a June 1998 addendum to his examination report from the 
September 1997 VA medical examination, the VA examiner 
indicated that according to the veteran's records, he found 
no preexisting condition of the lumbar or thoracic spine 
before the veteran entered the service, and that the records 
from S. Medical Associates indicated that the veteran had a 
history of back pain for 11 years, which would put the start 
of the back pain at approximately 1976, which was during his 
active service period.  

In addition, the September 1997 VA examiner opined that there 
was a high degree of probability that there was a 
relationship between the in-service diagnoses and the post-
service diagnoses, as the 1988 onset of pain was a 
spontaneous onset per the record, and the records began with 
1988 as the first date of treatment.  The examiner further 
commented that there was a low degree of probability that any 
pre-service lumbar and/or thoracic spine disorder underwent 
an increased in disability during active service as the 
records revealed that there was no pre-service lumbar or 
thoracic spine disorder.


II.  Analysis

The Board has considered the evidence relevant to this claim.  
First, service medical records specifically reference 
multiple episodes of complaints and treatment for back pain 
beginning in March 1973, and that the veteran continued to be 
symptomatic in April of 1977.  In addition, as was noted 
above, Dr. T. concluded that the veteran had 
spondylolisthesis with degenerative segment which became 
symptomatic because of the veteran's duty in the military 
service, and that this should be directly connected to his 
current problems with his lumbar spine.  Moreover, the record 
now reflects the supplemental opinions of the September 1997 
VA medical examiner which reject that any thoracic or lumbar 
spine disorder preexisted the veteran's period of active 
service, and specifically find a high degree of probability 
that there is a relationship between the in-service diagnoses 
and the post-service diagnoses.  

The Board finds that the February 1996 medical opinion of Dr. 
T. and the supplemental medical opinions of the September 
1997 VA medical examiner are essentially uncontroverted and 
that these opinions and other evidence of record are 
therefore sufficient to trigger the benefit of the doubt 
doctrince and establish a nexus between the veteran's current 
postoperative residuals of low back injury diagnosed as 
spondylolisthesis and service.  38 U.S.C.A. § 5107.  Hence, 
the Board finds that this lumbar spine disorder was incurred 
in service and that it continued thereafter, that there is 
competent evidence that the veteran currently has this 
disability, and that service connection for such disability 
is warranted.


ORDER

The claim for service connection for postoperative residuals 
of low back injury diagnosed as spondylolisthesis is granted.


REMAND

With respect to the issue of entitlement to service 
connection for thoracic spine disability, the Board notes 
that in its previous remand of February 1998, it was 
requested that the September 1997 examiner also specifically 
include an opinion as to whether there had been a current 
finding of any thoracic disability, and if so, whether such 
disability was also related to service.  While the Board does 
note that the examiner indicated in his June 1998 addendum 
that there was a high degree of probability that there was a 
relationship between in-service diagnoses and post-service 
diagnoses, the Board finds that it is unclear as to whether 
the examiner had found current evidence of thoracic spine 
disability which he was then relating to service.  As opposed 
to the veteran's lumbar disability which has been documented 
by various private and VA medical records since 1988, 
including the reports from the September 1997 examiner, the 
Board finds that there has not been equivalent reference to 
either complaints or treatment for thoracic disability.  
Consequently, the Board finds that further medical 
development is necessary for clarification as to whether the 
VA examiner has found current thoracic disability which he 
relates to the veteran's period of active serivice.

In responding to the Board's remand, the examiner should 
again take note of the fact that service medical records 
indicate that  December 1973 X-rays were interpreted to 
reveal a 12 degree dorso-lumbar scoliosis with spondylolysis 
at L5-S1, and that July 1975 X-rays were interpreted to 
reveal a compression fracture of a mid-thoracic vertebral 
body which was probably not acute.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for any disability of 
the thoracic spine.  Any medical records 
other than those now on file pertaining 
to any thoracic spine disability should 
be obtained and associated with the 
claims folder.

2.  Preferably after any of the 
aforementioned records have been 
received, but not dependent upon their 
receipt, the RO should arrange for the 
veteran's claims file (including 
pertinent material, such as the September 
1997 examination reports and the June 
1998 addendum, copies of the actual 
service medical records, and this remand) 
to be reviewed, preferably by the same 
physician who examined the veteran on 
behalf of the VA in September 1997, in 
order to formulate responses to the 
following:  

(a) what is the etiology and correct 
diagnosis of any current thoracic spine 
disorders; and

(b) what is the degree of medical 
probability that there is a causal 
relationship between any in-service 
diagnoses of thoracic spine disorder, 
such as a compression fracture of a mid-
thoracic vertebral body or dorsal 
scoliosis, and any post-service 
diagnoses.

If the physician can not answer any of 
the above questions without resort to 
speculation, the physician should so 
indicate.  The examiner should also 
provide the rationale for the conclusions 
reached and cite the evidence relied upon 
or rejected in forming any opinion.

In the alternative, if the RO is unable 
to refer the record back to the physician 
who examined the veteran on behalf of the 
VA in September 1997, appropriate 
arrangements should be made for another 
VA examination by a suitably qualified 
physician to determine the nature and 
severity of any current thoracic spine 
disorders.  All indicated studies must be 
conducted.  The claims file, or copies of 
pertinent documents located therein, and 
a copy of this remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  Following the examination and 
a review of the record, including this 
remand, the physician should then address 
the same questions listed above.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(1998); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.  

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the veteran's claim 
for service connection for a thoracic 
spine disorder.

5.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Adminstration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide


expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

